Case 2:20-cv-00262-DBH Document 1-5 Filed 07/26/20 Page 1 of 1                 PageID #: 56



                     IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

MICHAEL MCKENZIE, individually and
doing business as AMERICAN IMAGE ART,
an unincorporated dba,

     Plaintiff,
                                                 CIVIL NO. 20-cv-
     v.

JAMES W. BRANNAN, as personal
representative of THE ESTATE OF ROBERT
INDIANA, and AARON M. FREY, only in his
official capacity as Attorney General of the
State of Maine,

      Defendants.


                         SEALED EXHIBIT TO
  VERIFIED COMPLAINT SEEKING BOTH DECLARATORY RELIEF AND SPECIFIC
      ENFORCEMENT RELATING TO A BINDING MEDIATION AGREEMENT

      The below exhibit to the Verified Complaint is being filed under seal:

      1. Exhibit E – Confidential and Binding Term Sheet Between Michael McKenzie,
         individually, and as agent of American Image Art (together, “AIA”) and the Estate of
         Robert Indiana (the “Estate”)
